Hoar, J.
This is an action upon an award made in pursuance of a submission under the statute. Gen. Sts. c. 147, §§ 1, 2. The objection taken to it is, that the submission did not strictly conform to the statute requirements, which it must do to have any validity. Abbott v. Dexter, 6 Cush. 108. The only defect suggested is, that the name of Nancy Wright is signed, and the acknowledgment is made for her before the magistrate, by an attorney. The statute requires that the parties shall appear in person or by attorney before the magistrate, and there sign the submission and acknowledge it to be their free act.
The certificate of the magistrate before whom the submission was made is in the precise form given in the statute, and legally imports all that the statute requires for the validity of the submission. There is nothing upon the face of the papers to show that the plaintiff’s name was not signed by her attorney in the presence of the magistrate, as well as the acknowledgment made in like manner. The presumption from the certificate is that it *320was; and any question of fact upon which the decision of the superior court depends is conclusively settled in that court, and is not open upon the appeal.

Judgment for the plaintiff affirmed.